Citation Nr: 0412382	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  01-08 253A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD).

2.  Entitlement to an increased rating for hepatitis C, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to August 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a noncompensable 
rating for hepatitis.  The assigned rating for hepatitis was 
increased pursuant to an October 2000 rating by the RO in 
Philadelphia, Pennsylvania.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993). 

The appeal also encompasses entitlement to service connection 
for GERD, which is also on appeal from the October 2000 
rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, adequate notice of these 
revisions and other applicable legal precedent have not been 
complied with.

At his hearing before the undersigned in April 2003, the 
veteran indicated his having receiving treatment from the VA 
Medical Centers in Wilkes-Barre and Allentown, Pennsylvania.  
Careful inspection of the claims file reveals that clinical 
records of such treatment through October 1998 have indeed 
already been associated with the claims file.  
Notwithstanding, the veteran's testimony suggests that 
relevant and more recent treatment records may also be 
available.  The VA's statutory duty to assist the veteran 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO should obtain copies of all 
available clinical documentation from the 
VAMC's in Allentown and Wilkes-Barre, PA 
pertaining to treatment of the veteran 
from October 1998 to the present for 
hepatitis and GERD, to include pharmacy 
records, which are not already of record, 
for incorporation into the claims file.  

3. After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims on appeal.  If 
any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
the reasons for the decision rendered.  
They should be afforded the requisite 
opportunity to respond.  No action is 
required of the veteran until he receives 
further notice.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


